             Case 2:21-cv-00977-CRE Document 4 Filed 07/26/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                     PITTSBURGH

UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )               2:21-CV-00977-CRE
                                                )
       vs.                                      )
                                                )
PERRY HOMES, INC., ALLYSON                      )
WHITTINGTON, ROBERT                             )
WHITTINGTON,                                    )
                                                )
               Defendants,                      )



                        STANDING ORDER ON RULE 12(b) MOTIONS

       Given that motions pursuant to Federal Rule of Civil Procedure 12(b) are discouraged if the

pleading defect is curable by amendment, IT HEREBY IS ORDERED that the parties must meet

and confer prior to the filing of such a motion to determine whether it can be avoided. The duty to

meet and confer extends to parties appearing pro se. Consistent with the foregoing, motions to

dismiss must be accompanied by a certificate of the movant, stating that the moving party has

made good faith efforts to confer with the nonmovant(s) to determine whether the identified

pleading deficiencies properly may be cured by amendment.

       Motions to dismiss that do not contain the required certification will be summarily denied.

A non-moving party’s non-compliance with this Order, including a failure to timely engage in the

meet-and-confer process, may result in the assessment of monetary and/or nonmonetary sanctions.

Those sanctions may include, but are not limited to, an assessment of attorney(s)’ fees and costs

associated with the filing of the motion to dismiss; and/or a denial of the non-movant’s subsequent

request for leave to amend.
           Case 2:21-cv-00977-CRE Document 4 Filed 07/26/21 Page 2 of 2




       In addition, the parties shall endeavor not to oppose motions to amend the pleadings that are

filed prior to the initial Case Management Conference, or within the time set forth in the parties’

Rule 26(f) Report and/or the Court’s Rule 16 Case Management Order.

       Finally, IT IS ORDERED that: (1) as soon as is practicable, Plaintiff(s) promptly shall serve

a copy of this Order upon Defendant(s); (2) all counsel and unrepresented parties must read, know

and understand the Local Rules of this Court; and (3) all counsel and unrepresented parties must

familiarize themselves with the undersigned’s Practices and Procedures (see web page at

http://www.pawd.uscourts.gov/sites/pawd/files/MJE_PRACTICES_AND_PROCEDURES.pdf),

and they will be held responsible for complying with the same.




       DATED this 26th day of July, 2021.

                                            BY THE COURT:

                                            s/Cynthia Reed Eddy
                                            Chief United States Magistrate Judge
